Title: To Benjamin Franklin from William Hodgson, 21 December 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear Sir
London 21 Decemr—1781—
I duly reced your favor of the 19th Ultimo with the sundry inclosures for which I return you my best thanks, Mr. Grand has remitted me £400..15. on your Acco’t for the use of the Prisoners, I have acquainted Mr Vaughan with your directions concerning the supplying of Mr Laurens, he has been acquainted therewith, but hitherto no application has been made to me for the Money, whenever it is you may be assured it shall be complyed with—

Mr Curson I believe you know was indulged to remain with the Messenger at his house, where he was as comfortable as it was possible for a Man under any restraint to be—but poor Mr Gouverneure was in a most dreadfull situation, confined to a small Room, out of which, if he stirred he cou’d mix only with the vilest Malefactors, I was determined therefore to leave no Stone unturned to change his Situation, after above a Months almost daily attendance at the Secretarys of State Office, by mere dint of importunity I effected his Removal, by a Habeas under the Kings sign manual & he is now very well lodged in a good Apartment in the Kings Bench, I was much assisted by Mr Burke in this Business, but it was to an Interview which I obtained with Lord Mansfield that I chiefly attribute the success of my Endeavours, for alltho ministers were willing he shoud be removed they knew not how to do it & it was by suggestion of Lord Mansfield I obtained the Sign Manual for a Habeas where the Law actually forbids one to Issue—
The Captains Manley & Talbot are, I hope, eer this in France Capt. Zephaniah Hatch shall be attended to in the manner & with the privacy you desire, The prisoners at Deal I have allready taken care of, to put them at the same allowance as the others 1 s. per week and I have also sent them some Cloths, I am sorry to inform you that even at this allowance, a further supply will be wanted the beginning of next month & sooner if Mr Laurens calls for his Credit, there being now nearly if not quite 800 Prisoners— The last I heard of Digges was from Bristol, where he gave out that you were perfectly well satisfyed with his Conduct— On receipt of your Letter I immediately drew up a Memorial to the sick & Hurt board, proposing an Exchange of Prisoners under the Terms & Provisos mentioned to me in your last, I called upon them a few days ago to know the result, I rec’d for answer that my paper had been sent to the Admiralty Board & they daily expected to receive directions therein— I have deferred writing several posts in hopes to have been able to inform you with some certainty the result, but as it is not yet come I wou’d not defer answering yours any longer—as soon as I learn what Resolution the Admiralty take, I will not fail to acquaint you— It is a Misfortune that the Prisoners from Spain come home without any Specification to the Sick & Hurt board & I fear many were from France, tho taken by Americans—yet not being certifyed as such, they are reckoned as french & you lose the Credit for them—
I think, that I understand the reflections you make at the Conclusion of your last Letter, it wou’d be the highest pitch of my Ambition, if I cou’d be in the smallest degree instrumental in seconding views, founded on Principles of such Wisdom & Humanity & your grey Hairs woud go down with additional Lustre to the Grave cou’d you see a complete settlement. But I fear at present things are not Ripe for so desireable an Event, & yet there is something like a pause & if consequences follow which I hope will, Improvements may be made from those Hints to which I Refer— In such a Case I shou’d make no Scruple of paying you a Visit & if you judge that under certain Circumstances such a Visit shou’d be made you will provisionally procure a pass for me from the French Minister, on one thing you may rely, I will never knowingly deceive, or be the instrument of deception for others—
I inclose you a News Paper which contains a pretty correct acco’t of Mr Burkes speech on Mr Laurens affair, I dissuaded Mr Burke as much as became me from introducing this Matter into the House, I took the Liberty to tell him that in my Judgment, he was putting an additional Bolt on Mr. Lauren’s Apartment— He said that what he did was at the express desire of Mr Laurens himself— I was therefore silenced—
But as far as my Observation leads me, Great Men as they are called, never give up an Opinion in publick, if any Impression is made it must be in Private thro’ conviction or Fear of Consequences—
Lord Cornwallis & Genl. Bourgoign are as nearly allied in Circumstances as two Men can be, yet on the part of Ministers there is a Predilection for one & a Direliction for the other & I am apt to think that tho’ B is refused C. wou’d be accepted, this may be for your future Goverment, for if it be just that Mr Laurens shoud be inlarged, I see no reason why it shou’d be frustrated from nonsencecal party or personal Views here I am with the greatest respect & Esteem Dr sr—Yours Sincerely
William Hodgson
